IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                            __________________

                               No. 97-60331
                             Summary Calendar
                            __________________


                          ABDUSSALAM MAHMOUD ALI,

                                                                   Petitioner,

                                    VERSUS

               IMMIGRATION AND NATURALIZATION SERVICE,

                                                                   Respondent.


                           --------------------

                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A70 524 993

                           --------------------
                             September 6, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Abdussalam Mahmoud Ali’s petition for review of the Board of

Immigration Appeals’(BIA) order reversing the immigration judge’s

grant of a suspension of deportation is DENIED.             Ali argues that

the   BIA   erred   by   applying   the   interim   rules   of    the   Illegal

Immigration Reform and Immigration Responsibility Act (IIRIRA) in

determining that he did not meet the seven-year physical-presence

requirement for the suspension of deportation.                   See IIRIRA §


      *
        Pursuant to 5th Cir. Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. Rule
47.5.4.
                            No. 97-60331
                                 -2-

309(c)(5)(a), as amended by NACARA § 203(1)(1).           He also argues

that    retroactive   application   of   §    309(c)(5)    violates   his

constitutional rights.

       This court reviews the BIA’s legal determinations de novo.

See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

Ali’s constitutional challenge to the application of § 309(c)(5) is

foreclosed by this court’s recent decision in Gonzalez-Torres v.

INS, 213 F.3d 899 (5th Cir. 2000).           Ali’s contention that the

IIRIRA is inapplicable to his situation likewise is without merit.

The immigration judge’s grant of the suspension of deportation was

not a final decision by the BIA.     See 8 C.F.R. § 3.39.

       PETITION DENIED.